CLD-080                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3310
                                       ___________

                            ANTHONY CALIFE BLOCKER,
                                     Appellant

                                             v.

                                 TPR. NOEL VELEZ
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            (E.D. Pa. Civ. No. 5-16-cv-02227)
                   District Court Judge: Honorable Mark A. Kearney
                      ____________________________________

              Submitted for Possible Dismissal Due to Jurisdictional Defect,
              Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), and
      Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 21, 2016

               Before: FISHER, SHWARTZ and BARRY, Circuit Judges

                             (Opinion filed January 6, 2017)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Anthony Calife Blocker appeals the District Court’s order dismissing his 42

U.S.C. § 1983 complaint. For the reasons discussed below, we will summarily affirm the

District Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       Blocker, who was awaiting trial on state-law charges of unlawfully selling a non-

controlled substance, filed a § 1983 complaint in the District Court against Velez, the

Pennsylvania State Trooper who arrested him. Blocker raised claims of false arrest, false

imprisonment, malicious prosecution, and extortion. Blocker’s complaint did not provide

any factual support for these allegations; he attached to the complaint two letters from

Velez, but neither supported his claims. The District Court dismissed Blocker’s

complaint without prejudice. The Court explained that Blocker’s malicious prosecution

claim failed as a matter of law because he had not established that his criminal

proceedings had terminated in his favor, and that his other claims failed because Blocker

had not made the requisite factual showing.

       Blocker then filed an amended complaint that incorporated his earlier allegations

and added the following paragraph from the criminal information that Velez had

prepared: “On August 11, 2014 at approximately 14:10 hrs in the first block of

Conestoga St, the Defendant did deliver approximately 1 gram of a NONcontrolled

substance represented to be heroin to a Confidential Informant, in exchange for $60.00

U.S. Currency.” The District Court again dismissed Blocker’s complaint without

prejudice, relying on both rationales provided in the initial order. Blocker appeals.




                                              2
       We have jurisdiction under 28 U.S.C. § 1291 1 and exercise plenary review over

the District Court’s order dismissing Blocker’s amended complaint. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Because this appeal presents no substantial

question, we will summarily affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We agree with the District Court’s analysis, as most clearly set forth in its initial

order. A “cause of action for malicious prosecution does not accrue until the criminal

proceedings have terminated in the plaintiff’s favor.” Heck v. Humphrey, 512 U.S. 477,

489 (1994). Blocker ultimately pleaded guilty to one count of selling a non-controlled

substance represented as heroin, and that conviction has not been set aside; the District

Court therefore properly dismissed this claim. See generally Curry v. Yachera, 835 F.3d
373, 379 (3d Cir. 2016).

       While Blocker’s other claims do not face this same bar, see Montgomery v. De

Simone, 159 F.3d 120, 126 n.5 (3d Cir. 1998), the District Court correctly dismissed

Blocker’s complaint because it failed to state a claim. Blocker’s allegations that Velez

committed some type of misconduct are entirely conclusory, lack factual support, and do

not establish a facially plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). Accordingly, we will affirm the District Court’s dismissal

1
 Although the District Court dismissed Blocker’s complaint without prejudice, in his
notice of appeal, Blocker elected to stand on his complaint. Borelli v. City of Reading,
532 F.2d 950, 951-52 (3d Cir. 1976) (per curiam); see also Frederico v. Home Depot, 507
F.3d 188, 192 (3d Cir. 2007). Moreover, Blocker’s appeal is timely. His time to file an
appeal was extended under Fed. R. App. P. 4(a)(7)(A)(ii) because the District Court’s
dismissal order did not satisfy the requirements of the separate judgment rule. See Fed. R.
Civ. P. 58(a); In re Cendant Corp. Sec. Litig., 454 F.3d 235, 241 (3d Cir. 2006).
                                              3
of Blocker’s complaint. See, e.g., W. Run Student Hous. Assocs., LLC v. Huntington

Nat’l Bank, 712 F.3d 165, 169-70 (3d Cir. 2013). 2




2
 Blocker’s request for appointment of counsel on appeal is denied. See Tabron v. Grace,
6 F.3d 147, 155 (3d Cir. 1993).
                                            4